Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gundlach et al., US Pat. No. 6264731, in view of Matsumoto et al., US PGPub. No. 2015/0322282.
Regarding claims 9, 11, and 15, Gundlach teaches a pigment dispersion liquid comprising a pigment that may be present in an amount of 2-7 wt% (col. 17 ln. 55) and a trioxen-based compound that may be present in a preferable amount of 15-25 wt% (Abstract, col. 28 ln. 1-13). The teachings of Gundlach differ from the present invention in that Gundlach does not teach the presence of a plasticizer in the ink composition. It is, however, well-known in the art to incorporate a plasticizer into an ink composition in order to increase the plasticity of the resulting printed material. See, for example, Matsumoto’s ¶ [0119]-[0120]. It would have been obvious to one of ordinary skill in the art to include a plasticizer in the ink composition of Gundlach, as doing so would improve the plasticity of the ink material. 
Regarding claim 10, the teachings of Gundlach and Matsumoto differ from the present invention in that Gundlach and Matsumoto do not teach any specific amount of plasticizer to be incorporated relative to the pigment material. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate amount of plasticizer based on the specific plasticizer material being used and the desired properties of the resulting composition.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., USPGPub. No. 2008/0233377, in view of Gundlach et al., US Pat. No. 6264731 and Matsumoto, US PGPub. No. 2015/0322282, as applied above.
Regarding claims 1, 5, 7, and 8, Smith teaches an interlayer that is intended to be sandwiched between two glass sheets to make a vehicle window (¶ [0002]-[0003], [0030]), the interlayer comprising a colored pigment portion comprising polyvinyl acetal (¶ [0004], claim 16) and a plasticizer (¶ [0052]-[0053]). Smith teaches that the colored pigment may be applied via printing (¶ [0005], [0065]). The teachings of Smith differ from the present invention in that Smith does not teach the presence of a trioxane-based compound. Gundlach, however, teaches an ink composition comprising a pigment and a trioxane-based compound (Abstract, col. 13 ln. 60-66). Gundlach teaches that the ink of his invention achieves reduced color bleed and may be used for printing on plastic substrates (col. 30 ln. 17-26). It would have been obvious to one of ordinary skill in the art to use an ink comprising the composition of Gundlach when forming the printed region of Smith, as Gundlach explicitly teaches that the ink composition of his invention achieves reduced color bleed and is appropriate for printing on plastic substrates. Note that while Smith teaches the presence of a plasticizer, which may be regarded as corresponding to the claimed plasticizer of claim 1, it would also have been obvious to include a plasticizer in the ink composition as taught by Matsumoto for the reasons discussed above.  
Regarding claim 1’s characterization of the layer as “extruded,” the claim is a product-by-process claim. Product-by-process claims are not limited to the manipulations of the recited steps, and are instead only limited to the structure implied by the steps. As there is no apparent reason why the recited method (extrusion) would result in a product that materially differed from a similar product that was manufactured according to any other method, the recitation of “extruded” in claim 1 cannot distinguish the claimed invention from that of the prior art. 

Regarding claims 2 and 6, the teachings of Smith differ from the present invention in that Smith does not teach any specific hue or haze value deviation in the printed region. It would, however, have been obvious to one of ordinary skill in the art to minimize hue and haze deviation in order to give the product a uniform and aesthetically pleasing appearance. 

Regarding claims 3 and 4, Gundlach teaches that the trioxane compound may be present in an amount of 5-40% (col. 28 ln. 5-9) and the pigment may be present in an amount of 0.1-8% (col. 17 ln 53-54), which combine to render the ratio of claim 3 obvious (e.g., in the case that both the trioxane and pigment are present in an amount of 5%, resulting in a ratio of 1:1) and render the range of claim 4 obvious. 

Regarding claim 13, the teachings of Gundlach differ from the present invention in that although Gundlach teaches that the ink composition is “stable” and has “excellent shelf stability,” Gundlach does explicitly not teach that the ink is stable for 30 days or more after being prepared. It would, however, have been obvious to one of ordinary skill in the art to make the composition of Gundlach be stable for as long as possible, including for 30 days or more, because Gundlach explicitly teaches that the ink is intended to have “excellent shelf stability.” 

Claims 1, 5, 7, 9, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., US PGPub. No. 2004/0157078, in view of Gundlach et al., US Pat. No. 6264731.
Regarding claims 9 and 12, Yoshida teaches a composition comprising a polyvinyl acetal resin, a plasticizer, and a pigment (¶ [0067]-[0074]). The teachings of Yoshida differ from the present invention in that Yoshia does not teach the presence of a trioxane-based compound. Gundlach, however, teaches that the inclusion of a trioxane-based compound improves penetration and reduces color bleed (Abstract, col. 13 ln. 60-66). It would have been obvious to one of ordinary skill in the art to use an ink comprising a trioxane-based compound, as doing so would reduce color bleed. 
Regarding claim 12 specifically, as Yoshida does not teach any specific amount of plasticizer to add to the composition, it cannot be determined that the pigment, plasticizer, and trioxine-based compound would be present in an amount of 2-75 parts per 100 parts of the polyvinyl acetal resin. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate amount of plasticizer (and every other component of the composition) based on the specific materials being used and desired final properties in the product. 
Regarding claims 1, 5, 7, 14, and 15, Yoshida teaches that the composition may be used to make an intermediate film for a laminated glass (¶ [0068]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-21-2021 have been considered but are moot because the arguments do not apply to the current rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785